DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicants’ submission, filed on 09/02/2022, in response to the rejection of claims 1-17 and 19-20 from the non-final office action (03/03/2022), by amending claims 1 and 10 is entered and will be addressed below.

Election/Restrictions
Claim 18 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species Fig. 4, there being no allowable generic or linking claim.
Claim Interpretation
	Applicants’ claim 1, recites various components but lack spatially relationship for most of the components, will be examined inclusive any arrangement of these components. Specifically, “a general sloping shape” can be any component within the manifold body, it can be nozzle or crucible, or other component having a general sloping shape. Furthermore, the “an expansion chamber”, according Applicants’ Specification, it is clearly a space, not a solid component.

The “a heater capable of heating the thermal evaporation source to a temperature of between 300° C. and 1,600° C” is interpreted as evaporation temperature at any point between 300° C. and 1,600° C, not limited to capable of a range of temperature between 300° C. and 1,600° C.
The examiner notices Applicants’ Specification “Temperatures are typically in a range from 1000 to 1600° C.; however, the use of high vapor pressure evaporants such as selenium, which would be expected to evaporate at temperature between 300-600° C., is not precluded” (page 9, 2nd complete paragraph) suggests not the range of 300° C. and 1,600° C is applied for any one material.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites “wherein the nozzle has a circular cross-section”, there is no support of this limitations in Applicants’ Specification. Applicants’ Specification describes “The nozzle 236 may typically be in a range of about 2-6 cm, and more typically about 4 cm” (page 8, lines 13-14) without referring the nozzle being circular or a diameter of about 2-6 cm.

Applicants argue that because the source 230 is cylindrical, the nozzle 236 would necessarily being cylindrical. But Applicants provide no evidence that the nozzle has necessarily to be the same shape as the source.

Dependent claim 14 is also rejected under USC 112(a) at least due to dependency to rejected claim 13.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-7, 11-12, 15-17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bender et al. (US 20070022956, hereafter '956), in view of Witzman et al. (US 20010011524, hereafter '524). Alternatively, Claims 1-2, 6-7, 11, 15, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘524 in view of ‘956.
Firstly, ‘956 as the primary reference --
‘956 teaches some limitations of:
	Claim 1: An evaporator device for coating substrates, in particular for applying an aluminum layer of OLEDs. To attain high evaporator tube temperatures, such as are required for example for the vaporization of materials with low vapor pressure, the heating system is placed into the interior of the evaporator tube (abstract, the claimed “a thermal evaporation source comprising”):
	 The evaporator tube 19 is also encompassed by a tubular insulating layer 15, which is encompassed by a shielding tube 28. The concentric cylindrical walls 56, 57 following thereon form a cooling space 58 between them (Fig. 1, [0028], any of these layer or the unlabeled layer next to the insulating layer 15 read into the claimed “a manifold body including an expansion chamber”, as the vapor passing through restriction 30-33, etc. will expand)
A cooling tube 93 (Fig. 5, [0055], the opening of the cooling tube 93 is the claimed “a nozzle”),
Beneath the evaporator tube 19 is provided a crucible 8 on which rests the evaporator tube 19 via a taper 48 … The crucible interior 11 is filled with a material to be vaporized ([0026], the claimed “and a general sloping shape toward the nozzle; a crucible configured to contain a volume of evaporant and suspended from a top internal surface of the manifold body within the expansion chamber”), and the evaporator tube 19  with a taper 48 is the claimed “wherein mechanical members suspend the crucible from the top internal surface and thereby form at least one restriction orifice” because crucible 8 rest on taper 48 of the evaporator tube 19, note the power supply lines 9, 10, heat sensor 12 are not supporting the crucible, see illustration below for one example of mapping. Note openings 30-33 etc. is “at least one restriction orifice”).

‘956’s nozzle opening is at a lateral side of the crucible 8. ‘956 does not teach the other limitations of:
Claim 1: a crucible configured to contain a volume of evaporant and suspended from a top internal surface of the manifold body within the expansion chamber above the nozzle.
Claim 20: wherein the nozzle is configured to produce a vertically downward vapor flow.

    PNG
    media_image1.png
    1010
    755
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Expansion
chamber)][AltContent: textbox (Manifold 
body)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opening/
nozzle)][AltContent: arrow][AltContent: textbox (Sloping 
shape 
toward 
nozzle)][AltContent: arrow][AltContent: textbox (Mechanical 
members 
with orifices)]















‘524 is an analogous art in the field of A linear aperture deposition apparatus and process are provided for coating substrates with sublimed or evaporated coating materials (abstract). ‘524 teaches that FIGS. 9A-9D are schematic cross-sectional views of various alternative embodiments of the invention for directing the vapor stream (horizontally or vertically) and independently controlling the chimney temperature. In FIG. 9A, a chimney 266 is not attached to a crucible 362, but has its vapor inlet end 168 connected to the cavity formed between crucible 362 and a metal heat shield 186. The chimney 266 penetrates metal heat shield 186 and insulating material 188, which form a source box 184, and the containment and cooling vessel (not shown in this figure) at the bottom of the source. This configuration results in a downward flow of source material vapor onto the top of a horizontally disposed substrate 172 ([0097]).

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have re-arranged the vertical substrate 7 of ‘956 to a horizontal substrate and the opening from lateral side of the crucible 8 to the base 25 forming a downward flow of source material as shown in Fig. 9A of ‘524 (and moving supply lines 9, 10 and heat sensor 12 out of the way of the downward nozzle), for the purpose of independent control of the chimney/nozzle temperature, as taught by ‘524 ([0097]) and/or obvious re-arrangement of parts. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C..

	

Secondly, ‘524 as the primary reference--
‘524 teaches some limitations of:
Claim 1: an apparatus and process for thermal evaporation and deposition of materials uniformly on wide substrates ([0060], the claimed “A thermal evaporation source comprising”):
 In FIG. 9A, a chimney 266 is not attached to a crucible 362, but has its vapor inlet end 168 connected to the cavity formed between crucible 362 and a metal heat shield 186. The chimney 266 penetrates metal heat shield 186 and insulating material 188, which form a source box 184, and the containment and cooling vessel (not shown in this figure) at the bottom of the source. This configuration results in a downward flow of source material vapor onto the top of a horizontally disposed substrate 172. A flow restricting baffle 374 is still required, and is exposed on the vapor inlet end 168 of chimney 266. A crucible lid, not shown, is optional, depending on the configuration of holes 178 in a floating baffle 176, which can be disposed in a cooperative relationship thereto, preventing particulate ejected from the top of crucible 362 from entering chimney 266 at a velocity sufficient to reach substrate 172. Another optional variation is also illustrated, in which additional insulating material 189 surrounds chimney 266 to maintain the chimney near the source material temperature, preventing a coating deposit from forming within the chimney ([0097], the claimed “a manifold body including an expansion chamber, a nozzle”;  and “a crucible configured to contain a volume of evaporant within the expansion chamber above the nozzle”.  

	‘524 is silent on how the crucible 362 is supported in Fig. 9A. ‘524 does not teach the other limitations of:
	Claim 1: (a manifold body including an expansion chamber, a nozzle), and a general sloping shape toward the nozzle;
(a crucible configured to contain a volume of evaporant) and suspended from a top internal surface of the manifold body (within the expansion chamber above the nozzle), wherein mechanical members suspend the crucible from the top internal surface and thereby form at least one restriction orifice

‘956 is an analogous art in the field of An evaporator device for coating substrates, in particular for applying an aluminum layer of OLEDs. To attain high evaporator tube temperatures, such as are required for example for the vaporization of materials with low vapor pressure, the heating system is placed into the interior of the evaporator tube (abstract), The evaporator tube 19 is also encompassed by a tubular insulating layer 15, which is encompassed by a shielding tube 28. The concentric cylindrical walls 56, 57 following thereon form a cooling space 58 between them (Fig. 1, [0028]). ‘956 teaches that Beneath the evaporator tube 19 is provided a crucible 8 on which rests the evaporator tube 19 via a taper 48 … The crucible interior 11 is filled with a material to be vaporized ([0026], Fig. 1 shows crucible 1 includes a sloping shape toward nozzle/opening, and the evaporator tube 19  with a taper 48 is the claimed “wherein mechanical members suspend the crucible from the top internal surface and thereby form at least one restriction orifice”, note the power supply lines 9, 10, heat sensor 12 are not supporting the crucible), for the purpose of without too high a heat radiation reaching the substrate to be coated ([0014]).

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have replaced the crucible 362 of ‘524 with the crucible 8 rest on the evaporator tube 19 vis a taper 48 of ‘956, for the purpose of without too high a heat radiation reaching the substrate to be coated, as taught by ‘956 ([0014]) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

‘524 further teaches the limitations of:
Claim 20: Fig. 9A shows the claimed “wherein the nozzle is configured to produce a vertically downward vapor flow”.

‘956 further teaches the limitations of:
Claim 2: The concentric cylindrical walls 56, 57 following thereon form a cooling space 58 between them ([0028], Figs. 2-4 shows the claimed “wherein the expansion chamber is circular in cross-section”).
	Claims 6-7: Figs. 1-5 show about twenty-six openings are evenly spaced (the claimed “wherein the at least one restriction orifice comprises three orifices evenly spaced around the circumference of the crucible” of claim 6 and “wherein the at least one restriction orifice comprises eight orifices evenly spaced around the circumference of the crucible”).
	Claim 11: the illustration above shows the claimed “wherein a gap exists between the crucible and the manifold body”.
	Claim 15: as the apparatus is cylindrical, the crucible 8 is cylindrical too, the claimed “wherein the crucible has a circular cross-section”.
	Claim 19: the openings 30-33 etc. are horizontal (the claimed “wherein the nozzle is oriented to direct a vapor flow out of the thermal evaporation source vertically downward, in one or more horizontal directions, or in one or more directions intermediate between horizontal and vertically downward”, the combination with ‘524 would have downward nozzle orientation).
 
‘956 further teaches the limitation of:
Claim 3: When coating OLEDs with metals, where for the evaporation of the metals temperatures of more than 1200o C. must be generated ([0009], last sentence, the claimed “further comprising a heater capable of heating the thermal evaporation source to a temperature of between 300° C. and 1,600° C”, see overlapping range, MPEP 21444.05).

‘956 does not teach the limitations of:
Claim 12: wherein the gap is at least about 2 cm.
Claim 16: wherein the crucible has an internal diameter of about 12 cm.
	Claim 17: wherein the crucible is configured to hold a pool of the evaporant of about 15 cm in depth.
	
	‘956 discloses the claimed invention except for the size of the gap, crucible diameter, depth of the crucible.  It would have been an obvious matter of design choice to scale the size of the apparatus, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Alternatively, claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘956 and ‘524, as being applied to claim 1 rejection above, further in view of Freeman et al. (US 20060155557, hereafter ‘557).
In case Applicants argue that ‘956 does not expressly teaches evenly spaced orifices of claims 6-7.


‘557 is an analogous art in the field of A one time use vapor deposition source is provided to a user from a supplier and includes at least a boat for containing an organic material to be vaporized, a heater for causing vaporization, and an aperture plate to control the distribution of the vapor ([0016]). ‘557 teaches that apertures 245 can be of a uniform size and spacing in the center of the aperture distribution. However, to maintain uniform coating over the entire length of aperture plate 240, it is necessary to adjust the size or spacing, or both (Fig. 4, [0041], 7th sentence).

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted a uniform spacing of apertures, as taught by ‘557, as the spacing of holes boron nitride or graphite as taught by '804, as the openings 30-33 etc. of ‘956, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘956 and ‘524, as being applied to claim 1 rejection above, further in view of Yamazaki et al. (US 20040123804, hereafter ‘804).
‘956 is silent on the material for the crucible 8. The combination of ‘956 and ‘524 does not teach the limitations of:
Claim 4: wherein the crucible is a formed of boron nitride.
	Claim 5: wherein the crucible is a formed of graphite.

‘804 is an analogous art in the field of Fabrication system and manufacturing method of light emitting device (title), particularly a vapor deposition system of film formation systems … an evaporation source holder (abstract). ‘804 teaches that the container 801 is formed of a material such as … sintered boron nitride (BN)… graphite so as to be capable of withstanding high temperature, high pressure, and low pressure (Fig. 9, [0025], last sentence). 

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted boron nitride or graphite as taught by '804, as the material for the crucible 8 of ‘956, for the purpose of withstanding high temperature, high pressure, and low pressure, as taught by ‘804 ([0025], last sentence). 
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘956 and ‘524, as being applied to claim 1 rejection above, further in view of Wei et al. (US 20050061251, hereafter ‘251).
‘956 does not teach the limitations of:
Claim 8: wherein the manifold body is formed of graphite.

‘251 is an analogous art in the field of vacuum deposition (abstract), particularly by evaporation in crucible ([0020], last sentence). ‘251 teaches that in addition to graphite crucible made of graphite, the discharge chamber can also be made of graphite ([0012], 2nd and 3rd sentences). Note discharge chamber 55 ([0027]) surrounds the crucible 44 (Fig. 2). 

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted the graphite material, as taught by ‘251, as the material surrounding the graphite crucible, as taught by ‘251, to the combined apparatus of ‘956 and ’524, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claims 4-5 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘956 and ‘524, as being applied to claim 1 rejection above, further in view of Goetz et al. (US 20060223020, hereafter ‘020).
The combination of ‘956 and ‘524 does not teach the limitations of:
Claim 4: wherein the crucible is a formed of boron nitride.
	Claim 5: wherein the crucible is a formed of graphite.
Claim 9: wherein the crucible includes a tapered bottom.
Claim 10: wherein the tapered bottom slopes toward the nozzle.  

‘020 is an analogous art in the field of Resistance-heated Vaporizer Boat (title). ‘020 teaches that the vaporizer boat 10, being made of homogeneous ceramic material, has a trapezoidal cross section comprising an upper side 1 and a lower side 2 being parallel to each other. The lateral side surfaces 3 are inclined … (Fig. 1, [0032]), additional edging surfaces 12 are provided between the upper side 1 and the lateral side surfaces 3 (Fig. 3, [0035], last sentence), In U.S. Pat. No. 2,996,412 A, vaporizer boats are described with swallow trapezoidal isosceles cross section, being made from a graphite based composite material ([0006]), Resistance-heated ceramic vaporizer boats made of electrically conductive ceramic material for vaporizing metals are … boron nitride ([0002]), for the purpose of a good and stable behavior in operation and can be manufactured at moderate manufacturing costs ([0007]).  

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted the shape of the vaporizer boat/crucible 10 made of graphite or boron nitride, as taught by ‘020, as the shape of the crucible 8 of ‘956, for the purpose of a good and stable behavior in operation and can be manufactured at moderate manufacturing costs ([0007]). Note the boat 10 with tapered bottom would slope toward the nozzle in Fig. 9A of ‘524 (of claim 10).
Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘956 and ‘524, as being applied to claim 1 rejection above, further in view of Schmitt, III. et al. (US 5256205, hereafter ‘205).
‘956 does not teach the limitations of:
Claim 13: wherein the nozzle has a circular cross-section.
	Claim 14: wherein the nozzle has a diameter of between about 2 cm and about 6 cm.

‘205 is an analogous art in the field of An apparatus for fabricating thin film materials (abstract) Physical Vapor Deposition (PVD) includes the methods of evaporation (metallizing) (col. 2, lines 22-23). ‘205 teaches that A gas jet apparatus 14 is configured on a port 16 of a wall 18 of the vacuum chamber. The apparatus 14 is comprised of a preferably cylindrical large nozzle 19 with an interior cavity 20 (col. 4, lines 13-16, Fig. 1 shows the large nozzle 19 is facing downward), A small cylindrical nozzle 30 (col. 4, line 33), a large nozzle having a 2.54 cm diameter opening into the vacuum chamber, the small nozzle is usually positioned 2 cm upstream from the exit of the apparatus into the vacuum chamber (col. 6, lines 6-9).

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted a downward facing nozzle having a 2.54 cm diameter opening, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Note this is also an obvious change of size/scale up or down.
Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. 
In regarding to 35 USC 112(a) rejection of claim 10, see the middle of page 4, Applicants’ amendment of claim 10 overcomes the rejection. However, for the rejection of claims 13-14, Applicants’ assertion without evidence is not persuasive. 
In regarding to the rejection of claim 20, Applicants summarily assert that the Witzman ‘524 does not remedy the teaching of Bender ‘956.
This argument is found not persuasive.
The examiner explains in details in the rejection above how the combination of ‘524 and ‘956 read into the current claim 1.
In case Applicants argue or amend the “a general sloping shape” is the nozzle itself, US 5939151 is cited for a crucible 14 has a conical shape nozzle 16 at the bottom (Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5939151 is cited for a crucible 14 has a conical shape nozzle 16 at the bottom (Fig. 1).

US 20010054384 is cited for crucible 1 with tapered bottom and circular (Figs. 1-2). US 20040139914 is cited for crucible 302 with tapered bottom (Fig. A).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716